W. D. Porter, J.,
dissenting :
In the judgment of the court upon this appeal I cannot concur. The plaintiff’s decedent had constructed a sewer through his property from one street to another, for. the use of his property and the purpose of conducting through it the surface water which flowed from higher lands beyond. The borough after-wards built a sewer running through a street upon the higher ground and connected it with the sewer running through plaintiff’s property. The plaintiff elected to consider this action of the borough á permanent taking of the sewer and a lawful imposition upon the land of an easement, under the right of eminent domain. Upon the petition of plaintiff viewers were appointed to assess the damages to the property. From the report of the viewers the plaintiff appealed and the court awarded for trial this issue, “ What damage is the plaintiff entitled to ? ”
In the action of the plaintiff the borough acquiesced, and the *400parties went to trial upon the theory that the borough had fixed upon the lands of plaintiff a permanent easement. The ques tion of damages is, therefore, to be determined in like manner as if there had been a formal taking under condemnation proceedings. The borough was invested with the privilege of taking private property for public use in the construction of its works, and the measure of damages to be recovered for property so taken, injured or destroyed is the depreciation in the value of the property of which that taken, or subjected to any servitude, is a part: Thompson v. Traction Company, 181 Pa. 131. The damages to which the plaintiff was entitled was the depreciation, if any, in the market value of the property, as a whole, which resulted from the conversion of the private sewer into a public one, to be controlled and maintained by the borough authorities.
In ascertaining the amount of damages resulting from the appropriation it was essential to consider every element which affected the value of the property both before and after the change in conditions. In ascertaining the value of the property immediately before the appropriation the land with all its buildings and improvements, including the private sewer, must be taken into consideration. The amount that it would take to construct the sewer was indirectly involved, but the real question was, what was the land worth with that private sewer through it; not what was the sewer worth apart from the land. The sewer was built for the use of the land, not as an independent enterprise. Having arrived at the value of the land before the appropriation, we must, in the same manner, ascertain the value immediately after the sewer became a public sewer, subject to the control of the borough authorities with the duty upon said authorities to maintain it. If as a result of the appropriation the property was worth less money, then the plaintiff was entitled to recover damages in the amount of that depreciation.
But while it is proper to consider the value of the buildings, roads, trees, sewers and other improvements as elements bearing on the difference of market value, an injury to or appropriation of such improvements is not to be considered as an independent item of damage, apart from the effect upon the property as a whole: Chambers v. South Chester, 140 Pa. 510; Dawson v. Pittsburg, 159 Pa. 317.
*401All the evidence in this case is in accord upon the real question at issue. Every witness interrogated upon the subject said that the appropriation of the sewer had no effect upon the value of the property. The learned trial judge instructed the jury that the plaintiff might recover damages on the theory that the materials of which the sewer was constructed were appropriated, and that on the basis of their cost the damages might be assessed, less the benefits accruing to the property of the plaintiff by reason of the appropriation of the sewer. In this we think there was error. The effect was to cause the jury to allow the plain! tiff damages for the cost of the materials used in the construction of the sewer, as an independent element, without regard to the effect of the appropriation of the sewer upon the value of the property as a whole. It caused the jury to start in their calculation by giving the plaintiff a credit not authorized by law, and then required the borough to overcome this false balance by proof of special benefits.
The borough was not seeking to assess the property of plaintiff for benefits in excess of damages, and upon the record and under the evidence no such assessment for benefits could have been sustained. The question to be determined was the amount of depreciation in value of plaintiff’s property as a whole, and the sewer was as much a part of the land as were the houses erected upon the lot. Whether the plaintiff was contributing more than his share to the sewer system of which his private sewer became a part was not material, and evidence as to what others had contributed would not have been admissible. Under the theory upon which this case was submitted to the jury a property owner in such a case might recover damages not only for the depreciation in the value of his land, but, in addition, in the amount of the benefit derived or expense avoided by the municipality in making the appropriation. In the present case the plaintiff has recovered a judgment, while it is upon all hands conceded that the appropriation did not depreciate the value of the property.